OPINION OF THE COURT
LARSEN, Justice.
Appellant was found guilty of burglary, larceny, receiving stolen goods, possessing burglary tools, and conspiracy. He was sentenced to four to fifteen years imprisonment. The Superior Court affirmed appellant’s judgment of sentence, and we granted allowance of appeal. Appellant claims that a codefendant’s self-incriminating statement which exculpates appellant should have been admitted at trial as a declaration against penal interest.
After reviewing the record, we find this claim to be without merit. Consequently, the judgment of sentence is affirmed.